Citation Nr: 1512630	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through October 2013 and an August 2013 VA Disability Benefits Questionnaire (DBQ) report, which were considered by the agency of original jurisdiction (AOJ) in the November 2013 supplemental statement of the case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board finds that a remand is necessary in order to have the AOJ clarify the Veteran's current service-connected disabilities.  In this regard, the Board notes that he filed his claim for a TDIU in October 2010 and, at such time, he was service-connected for posttraumatic stress disorder (PTSD), diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, bilateral hearing loss, bilateral tinnitus, gastroesophageal reflux disease (GERD), and erectile dysfunction.  His combined disability rating was 80 percent, effective March 31, 2008 and, during the course of the appeal, was increased to 90 percent, effective August 27, 2013.  

However, in a November 2013 rating decision, the AOJ proposed to sever service connection for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities.  A subsequent rating decision dated in October 2014 reflects that the severance was made effective December 31, 2014, and the Veteran's combined rating was decreased to 70 percent as of January 1, 2015.  However, it is unclear whether such rating decision was promulgated.  In this regard, there is no notification letter of record and a February 2015 tax abatement letter reflects that the Veteran is still in receipt of a 90 percent combined disability rating with the most recent change made as of December 1, 2014.  Therefore, on remand, the AOJ should clarify whether service connection remains in effect for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities and, if not, the date the severance became effective. 

The Board further notes that, while there are various opinions of record addressing the Veteran's employability, none are adequate to decide the claim.  A January 2011 VA psychological examiner opined that the Veteran's PTSD does not render him unable to secure or maintain substantially gainful employment, but it was best when he worked by himself or where there was loose supervision.  A January 2011 VA audiology examiner opined that the Veteran's hearing loss will not prevent him from obtaining or maintaining gainful employment or working as a surveyor but that his high frequency hearing loss in both ears that will make it difficult to hear consonant sounds that provide intelligibility to speech.  An August 2013 VA psychological examiner opined that the Veteran's posttraumatic stress disorder (PTSD) symptoms would certainly likely impact his employment but would not render him unable to seek or maintain substantially or minimally gainful employment.  However, such opinions were not provided with a rationale and did not consider all of the Veteran's service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, these opinions did not address the combined effects of the Veteran's service-connected disabilities on his employability.

Therefore, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R.           § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, in his April 2013 substantive appeal, the Veteran wrote that the combined effects of his service-connected disabilities rendered him unemployable as could not deal with people and that he was limited on how long he could perform activities.  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Due to the length of time which will elapse on remand, updated VA treatment records dated from October 2013 to the present from the Roseburg VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Finally, it does not appear that the Veteran has been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU claim.  In this regard, while a December 2010 VCAA letter includes the issue of TDIU, and informed him of the division of responsibilities between him and VA, and how disability ratings and effective dates are assigned, such never provided the Veteran with notice regarding the information and evidence necessary to substantiate such a claim.  Therefore, on remand, such notice should be provided.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the information and evidence necessary to substantiate his TDIU claim.

2.  The AOJ should clarify whether service connection remains in effect for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities and, if not, the date the severance became effective.

3.  Obtain all treatment records from the Roseburg VA Medical Center dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After completing the above development and obtaining any outstanding treatment records, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

In this regard, the examiner should consider the Veteran's statements, offered in his April 2013 substantive appeal, that the combined effects of his service-connected disabilities render him unable to be around other people and that he is limited in the amount of time he can perform activities.

The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




